Name: 2012/569/EU: Decision of the European Parliament of 10Ã May 2012 on the closure of the accounts of the Community Fisheries Control Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  accounting;  budget;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/174 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on the closure of the accounts of the Community Fisheries Control Agency for the financial year 2010 (2012/569/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the Community Fisheries Control Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency (3), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Fisheries (A7-0130/2012), 1. Approves the closure of the accounts of the Community Fisheries Control Agency for the financial year 2010; 2. Instructs its President to forward this Decision to the Executive Director of the European Fisheries Control Agency (previously referred to as Community Fisheries Control Agency), the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 1. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 128, 21.5.2005, p. 1. (4) OJ L 357, 31.12.2002, p. 72.